DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 04/29/2020 for examination. Claims 1-20 are being examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 are consider by examiner. 

Drawings
The drawings filed on 04/29/2020 have been accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 2, it recites “ the blocks” at line 2. There is lack of antecedent for “the blocks” because there is only “at least one block” recited prior in claim 1. Therefore it’s not clear which blocks that “the blocks” refer to. 
Claim 9 and 16 although are different, but with similar limitations, therefore are rejected with same deficiencies.  

Claim Rejections - 35 USC § 101 (Abstract Idea) 
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Amended claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites a method for storing data using bidirectional linked blockchain.
Regarding independent claims 1, 8, and 15, 
Step 1: The claims 1, 8 and 15 do fall into one of the four statutory categories of method and system. Nevertheless the claims 1, 8 and 15 still are considered as abstract idea for the following prongs and reasons. 
Step 2A: Prong 1: The limitation of claims 1, 8 and 15 recite: identify a unique archival policy for each of a plurality of blockchain nodes; execute a consensus mechanism to determine at least one block from a plurality of blocks of the plurality of the blockchain nodes to be archived, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and / or with pen and paper, there is nothing in the claim element precludes the step from practically being performed in the mind and with pen and paper. For example, identify a archival policy, determine blocks to be archived. Thus, the claims 1, 8, and 15 recite a mental process.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond identifying a archival policy and determining blocks to be archived. The combination of those steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims 1, 8, and 15 are directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, archiving identified blocks of blockchain, amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claim 1, 8, and 15 are not patent eligible. Therefore all claims 1, 8, and 15 are rejected under 35 USC 101 (abstract idea)
The dependent claims 2-7, 9-14 and 16-20 have also been fully analyzed. Each of these dependent claims are mere recites additional abstract idea or an insignificant, extra-solution activity. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application. Moreover, the claims have also been analyzed regarding whether they recite significantly more than the abstract idea. The dependent claims fail to add significantly more than the abstract idea. Therefore all claims 2-7, 9-14 and 16-20 are rejected under 35 USC 101 (abstract idea)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 8-10, and 15-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US20210326300, hereinafter Luo). 
Regarding claim 1, 8 and 15, Luo teaches a system, comprising: a processor of an archiving server node; a memory (Luo: a processor and a memory on first, second, Nth blockchain node, a third-party server; Fig. 2, claim 10 & 15) on which are stored machine readable instructions that when executed by the processor, cause the processor to: identify a unique archival policy for each of a plurality of blockchain nodes (Luo: monitoring whether a resource of a block stored in the first blockchain node meets a block data archiving condition; Fig. 2; s201; Para. 0064); execute a consensus mechanism to determine at least one block from a plurality of blocks of the plurality of the blockchain nodes to be archived (Luo: if the archiving condition is met, determine to-be-archived blocks, then initiate an archiving request and send the request to other blockchain nodes; if a consensus is reached, determine a consensus blockchain node; Para. 0066, 0074, 0085, 0088, 0097); and run the unique archival policy to archive the at least one block from the plurality of the blocks (Luo: based on the consensus, a consensus blockchain node packages the to-be-archived data determined through the consensus and upload the data to a third-party storage server, then receives the archiving result from the third-party server; Para. 0109, 0110, 0114). 
Regarding claim 2, 9, and 16, Luo teaches the system of claim 1. In addition, Luo further teaches periodically execute the consensus mechanism to determine the blocks from the plurality of the blocks of the plurality of the blockchain nodes to be archived (Luo: Para. 0004). 
Regarding claim 3, 10, and 17, Luo teaches the system of claim 1. In addition, Luo further teaches determine a set of blocks to be archived based on a common intersection of the unique archival policies of the plurality of the blockchain nodes (Luo: blockchain nodes in a consensus group negotiates about which blocks are to be archived until they reach a consensus on what to be archived; Fig. 5; s501-s504; Para. 0100-0106; 0012). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Bathen et al. (US20190036778, hereinafter Bathen). 
Regarding claim 4, 11, and 18, Luo teaches the system of claim 1. In addition, Luo further teaches determine a common intersection of the unique archival policies of the plurality of the blockchain nodes (Luo: Fig. 5; s501-s504; Para. 0100-0106; 0012). 
Yet, Luo does not teach executing a smart contract to enforce archive policy. 
However, in the same field of endeavor, Bathen teaches executing a smart contract to enforce archive policy (Bathen: Para. 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lou to include executing a smart contract to enforce archive policy as disclosed by Bathen. One of ordinary skill in the art would have been motivated to make this modification in order to enforce archive policy through smart contract as suggested by Bathen (Bathen: Para. 0034). 
Regarding claim 5, 12, and 19, combination of Lou and Bathen teaches the system of claim 4. In addition, Luo further teaches determining a set of blocks to be archived based on the common intersection of the unique archival policies (Luo: Fig. 5; s501-s504; Para. 0100-0106; 0012).
Yet, Luo does not teach executing a smart contract to determine whether to archive policy. 
However, in the same field of endeavor, Bathen teaches executing a smart contract to enforce archive policy (Bathen: Para. 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lou to include executing a smart contract to enforce archive policy as disclosed by Bathen. One of ordinary skill in the art would have been motivated to make this modification in order to enforce archive policy through smart contract as suggested by Bathen (Bathen: Para. 0034). 
Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Stollman (US20180323963). 
Regarding claim 6, 13 and 20, Luo teaches the system of claim 1.
Yet, Luo does not teach assigning an archive block comprising data from archived nodes with archiving transactions.
However, in the same field of endeavor,  Stollman teaches assigning an archive block comprising data from archived nodes with archiving transactions (Stollman: assigning a seed block 70 in blockchain 200 for a series of “to be archived” blocks 61 from blockchain 100; Fig. 3, Para. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lou to include assigning an archive block comprising data from archived nodes with archiving transactions as disclosed by Stollman. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the size of working blockchain by archiving identified blocks as suggested by Stollman (Stollman: Para. 0001). 
Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Goeringer et al. (US20170337534, hereinafter Goe). 
Regarding claim 7 and 14, Luo teaches the system of claim 1. Luo further teaches executing a time-bound consensus mechanism based on an archiving interval (Luo: Para. 0010, 0071).  
Yet, Luo does not teach an archiving interval is defined in a genesis block of the blockchain. 
However, in the same field of endeavor, Goe teaches an archiving interval is defined in a genesis block of the blockchain (Goe: processing interval is defined in genesis transaction 2304 which is inside genesis block 2302; Fig. 23, Para. 0169, 0170). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lou to include an archiving interval is defined in a genesis block of the blockchain as disclosed by Goe. One of ordinary skill in the art would have been motivated to make this modification in order to manage the consensus pool based on information in the genesis transaction/block as suggested by Goe (Goe: Para. 0169). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knuhtsen et al. (US20200167237): enforcing policies between nodes through smart contract; Para. 0007, 0028
Winarski (US10860259): archiving blockchain blocks using multi-tiered storage system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                             /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438